Citation Nr: 1541156	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for painful scar of the left anterior trunk status post excision of subcutaneous mass.

2.  Entitlement to an initial compensable rating for keloid formation of the left anterior trunk scar status post excision of subcutaneous mass.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ granted service connection for painful scar of the anterior trunk resulting from excision of subcutaneous mass, and assigned an initial 10 percent rating under Diagnostic Code (DC) 7804 effective May 24, 2011.  The AOJ also awarded service connection for scar with keloid, anterior trunk, resulting from excision of subcutaneous mass, and assigned an initial noncompensable rating under DC 7801 effective May 24, 2011.  The Board has rephrased the issues on appeal to clarify that the Veteran's service-connected scar with keloid formation is located on the left anterior trunk.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks a higher initial rating for his residual scarring of the left anterior trunk status post excision of subcutaneous mass.  In pertinent part, the applicable criteria for evaluating a scar disability provide a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (instructing that the current criteria are applicable to claims filed on or after October 23, 2008).  The next higher 20 percent rating is warranted for three or four scars that are unstable or painful.  Id.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Additionally, under DC 7805, any disabling effects of scars not considered in a rating provided under DCs 7800-7804 - such as limitation of an affected part - are to be rated under an appropriate diagnostic code. 

Historically, the Veteran underwent excision of a 15 x. 5 mm. mass on his anterior chest, on the medial aspect of the upper left pectoral muscle, in December 1987.  At his original VA Compensation and Pension (C&P) scar examination in August 2011, the Veteran reported that his original scar grew horizontally over time with a "new lump/scar" eruption.  He also attributed subsequent, spontaneous appearing "lump/scar" abnormalities of the right anterior chest, the left shoulder, and the left shin as a residual of the original excision of subcutaneous mass in service.  The August 2011 VA examiner, inter alia, described the Veteran as manifesting eruptive keloids capable of causing chronic discomfort, disfigurement and restriction of normal tissue motion.  However, the examiner also indicated that the Veteran's scars did not result in limitation of function.

A May 2013 VA C&P examiner provided an opinion that the scar from the tissue removal of the left chest resulted in the Veteran's keloid development of that scar.  However, the examiner also opined that the remaining skin abnormalities of the right anterior chest, the left shoulder, and the left shin were most likely acne in nature which was not caused by, or secondary to, active service.

The May 2013 AOJ rating decision granted service connection for painful scar of the anterior trunk, status post excision of subcutaneous mass, and assigned an initial 10 percent rating under DC 7804 (a painful or unstable scar).  The AOJ also awarded service connection for keloid formation of the anterior trunk scar, status post excision of subcutaneous mass, and assigned an initial noncompensable rating under DC 7801 (a deep and nonlinear scar).  The AOJ implicitly denied service connection for scars of the right anterior chest, the left shoulder, and the left shin.

The Veteran initially argued that his original scar of the left anterior trunk resulted in keloid formation on his right anterior chest, left shoulder, and left shin.  See, e.g., Veteran's VA Form 21-0958 (Notice of Disagreement) received in June 2013.  Thus, he argued entitlement to a higher rating based upon 4 service-connected scars which were painful.  However, at his hearing in January 2015, the Veteran's representative clarified that the Veteran was seeking a higher rating based upon his single service-connected scar on the chest and not the additional skin abnormalities identified on the right anterior chest, the left shoulder, and the left shin.  See Transcript of January 2015 Board hearing, p. 7.

Given the above, the Board finds that this appeal concerns the appropriate rating for the two separate skin disorders which were service-connected by the AOJ - the Veteran's residual scar of the anterior left chest as well as the keloid formation on that scar.  As such, the Board has rephrased the issues on the title page to reflect that both "scar" disorders are for consideration in this appeal given the Veteran's contentions and the applicable rating criteria.  

The Board next notes that, at the January 2015 hearing, the Veteran argued that his residual scarring disability of the left anterior chest with keloid formation causes impairment of functioning of his pectoral muscle.  For example, he described pain which interfered with activities such as weight-lifting and dressing.  Notably, the August 2011 VA examiner commented that keloids could restrict normal skin tissue motion.  On this record, the Board finds that an orthopedic examination is necessary to determine whether the Veteran's residual scarring disability of the left anterior chest with keloid formation causes impairment of functioning of any affected part, to include his pectoral muscle.

Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain and associate with the claims file all updated treatment records, to include all VA treatment records dated since March 2015.
 
2.  Thereafter, afford the Veteran VA orthopedic and muscle examinations to determine whether his residual scarring disability of the left anterior chest with keloid formation causes impairment of functioning of any affected part, to include the pectoral muscle.  The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of whether the Veteran's residual scarring disability of the left anterior chest with keloid formation causes impairment of functioning of any affected part, to include the pectoral muscle, such as limitation of motion in any affected part.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

